DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jianfeng et al (CN 106285919 A hereinafter “Jianfeng”).

In regards to claim 1:
	Jianfeng teaches a turbocharger bushing (71) of cylindrical shape, wherein the bushing is configured to support a shaft part (31) while allowing the shaft part to rotate, the shaft part extending from inside to outside of a casing (60) of the turbocharger so as to penetrate the casing, wherein at least one recess (21) is formed on an inner peripheral surface of the bushing at a position away from at least one end of the ends of the bushing, the at least one end disposed inside the casing (Shown in Figures 5 and 6). .

In regards to claim 2:
	Jianfeng teaches the recess includes a recess formed at a position away from both ends of the bushing.

In regards to claim 4:
	Jianfeng teaches the at least one recess includes a recess with a central position that is offset from a central position of the bushing in an axial direction of the bushing.

In regards to claim 6:
	Jianfeng teaches the at least one recess is formed is at least one circumferential recess extending along a circumferential direction of the bushing.

In regards to claim 7:
	Jianfeng teaches the at least one circumferential recess includes a recess formed in an annular shape.

In regards to claim 8:
	Jianfeng teaches the at least one circumferential recess includes a plurality of circumferential recesses arranged at intervals in an axial direction of the bushing.



In regards to claim 9:
	 Jianfeng teaches the at least one bushing includes at least one axial recess extending along an axial direction of the bushing.

In regards to claim 13:
	Jianfeng teaches a turbocharger comprising a casing having a flow passage for an exhaust gas formed inside the casing, a shaft part extending from inside to outside of the casing, and a bushing fixed to the casing and supporting the shaft part while allowing the shaft part to rotate, wherein the bushing is the bushing according to claim 1.

In regards to claim 14:
	Jianfeng teaches the at least one recess includes a recess with a central position that is closer to the outside of the casing than a central position of the bushing is in an axial direction of the bushing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jianfeng in view Shin (CN 1169514 A)

In regards to claim 3:
	Jianfeng does not teach the at least one recess includes a recess connecting to the other end of both ends of the bushing.
	Shin teaches at least one recess includes a recess connecting to the other end of both ends of the bushing in order to improve the rotation of the shaft and reduce power consumption (Figure 2 and Paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art to include a recess connecting to the other end of both ends of the bushing in order to improve the rotation of the shaft and reduce power consumption.

In regards to claim 5:
	Jianfeng does not specify the at least one recess includes a recess group composed of a plurality of recesses, and wherein a central position of the recess group is offset from the central position of the bushing in the axial direction of the bushing.
	Shin teaches a recess group composed of a plurality of recesses, and wherein a central position of the recess group is offset from the central position of the bushing in the axial direction of the bushing in order to lubricate a region of a shaft.
	It would have been obvious to one of ordinary skill in the art to offset the central positions of the recess in order to lubricate regions of a shaft.

In regards to claim 11:
	Jianfeng does not teach the at least one recess includes a spiral recess formed in a spiral around an axis of the bushing.
Shin teaches a spiral recess in order to supply lubricant around a shaft to aid in the lubrication of the shaft (Figure 4). 
It would have been obvious to one of ordinary skill in the art to modify the recess to be a spiral recess in order to provide lubrication around a shaft.

In regards to claim 12:
	Jianfeng does not teach the at least one recess includes a plurality of recesses that are offset from each other in each of an axial direction of the bushing and a circumferential direction of the bushing.
Shin teaches a plurality of recesses that are offset from each other in an axial direction of the bushing and a circumferential direction of the bushing in order to supply lubricant around a shaft (Figure 8). 
It would have been obvious to one of ordinary skill in the art to have a plurality of recesses are offset from one another in an axial direction and a circumferential direction in order to supply lubricant around a shaft.

In regards to claim 15:
	Jianfeng does not specify the at least one recess includes a recess group composed of a plurality of recesses, and wherein a central position of the recess group is offset from the central position of the bushing in the axial direction of the bushing.
	Shin teaches a recess group composed of a plurality of recesses, and wherein a central position of the recess group is offset from the central position of the bushing in the axial direction of the bushing in order to lubricate a region of a shaft.
	It would have been obvious to one of ordinary skill in the art to offset the central positions of the recess in order to lubricate regions of a shaft.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747